OPINION CONCURRING IN PART
Cline, Judge:
I am in agreement with my associates that the petition herein is sufficient and that the motion to dismiss should be denied.
After careful consideration of the record, however, I believe the petition should be denied.
The salient facts adduced from the record herein are that a “local invoice” showing values somewhat different from those in the consular invoice was placed in the package; that the importer never saw it but was advised by the shipper that it was in the package; that the letter- in regard to this invoice was handed to the examiner prior to entry, but his attention was not called to it and he did not read it; that no written request for information as to value was made of the examiner; that the importer had received price lists from the shipper prior to entry but these were not shown to customs officials; that the importer was given discounts from these price lists, but no mention of this was made at the time of entry; that the importer made no investigation of the market in China, stating that it was impossible to do so; and that the Shanghai market was higher than that in any other part of China.
It has been held that in order to obtain relief the petitioner must show that he was acting in entire good faith; that there were no facts known to him which would cause a prudent man to question the correctness of the values given by him; that he had made a full disclosure of all material facts in his possession to customs officials. Wolf & Co. v. United States, 13 Ct. Cust. Appls. 589, T. D. 41453; Kachurin Drug Co. v. United States, 26 C. C. P. A. 356, C. A. D. 41; R. W. Gresham v. United States, 27 C. C. P. A. 106, C. A. D. 70; United States v. H. S. Dorf & Co. of Pa., Inc., 36 C. C. P. A. 29, C. A. D. 392.
In the instant case the importer (Mr. Sooysmith) did not disclose to customs officials at the time of entry that he had certain price lists in his possession and that he was receiving certain discounts. Although the price lists were issued some time prior to importation, there is no evidence that they themselves were ever changed. On the contrary, Mr. Sooysmith testified:
* * * I wrote the shipper complaining about the high price of the first bottles, and got a letter from him stating that he would give me a 10 per cent reduction on whatever bottles I purchased from the first lot of pictures. On the *441second lot of pictures, I selected a certain number of bottles, and I got a telegram about a month, or rather a few weeks after he received my letter, stating that foreign exchange had gone down, and he would give me a 30 per cent reduction from the price list of this lot of bottles. * * * [Emphasis supplied.]
Furthermore, Mr. Sooysmith admitted that he made no investigation of the market value of the articles. The knowledge that he was receiving discounts and that an invoice showing values different from those in the consular invoice was contained in the package should have caused a prudent man to question his values and make a sincere effort to check them. Here, the importer did not disclose all the facts to customs officials nor did the broker make any request for information as to value.
Under these circumstances, it cannot be held that the petitioner has sustained the burden of proving that in making the entry such good faith was exercised as is required by the statute. The petition should be denied.